Supreme Court

                                                      No. 2013-89-Appeal.
                                                      (PC 08-5961)

    Kevin R. Hough                  :

           v.                       :

Shawn P. McKiernan et al.           :




   NOTICE: This opinion is subject to formal revision before
   publication in the Rhode Island Reporter. Readers are requested to
   notify the Opinion Analyst, Supreme Court of Rhode Island, 250
   Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
   3258 of any typographical or other formal errors in order that
   corrections may be made before the opinion is published.
                                                                       Supreme Court

                                                                       No. 2013-89-Appeal.
                                                                       (PC 08-5961)

                   Kevin R. Hough                   :

                          v.                        :

             Shawn P. McKiernan et al.              :

                 Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                            OPINION

          Chief Justice Suttell, for the Court. Kevin R. Hough (plaintiff) was severely injured

when he was punched by Shawn P. McKiernan, the force of the blow causing Hough to fall

backwards and strike his head on the pavement of a street. Immediately prior to this incident,

McKiernan had driven by Hough on several occasions in an automobile owned by one Rita

Bower, flashing the high beams and taunting Hough as he drove past.

          Among the defendants sued by Hough was Quincy Mutual Fire Insurance Company

(Quincy), the insurer of the vehicle driven by McKiernan. The plaintiff alleges liability under

the provisions of G.L. 1956 § 31-33-6, which imputes vicarious liability upon the owner of a

vehicle for its consensual use or operation. 1          Hough now appeals from a Superior Court

judgment as a matter of law in favor of Quincy. The issue presented in this case concerns the

liability of a motor vehicle owner, or her insurer, for injuries caused by the intentional act of a

1
    General Laws 1956 § 31-33-6 provides in pertinent part that:
                        “Whenever any motor vehicle shall be used, operated, or
                caused to be operated upon any public highway of this state with
                the consent of the owner, lessee, or bailee, expressed or implied,
                the driver of it, if other than the owner, lessee, or bailee, shall in
                the case of an accident be deemed to be the agent of the owner,
                lessee, or bailee of the motor vehicle unless the driver shall have
                furnished proof of financial responsibility in the amount set forth
                in chapter 32 of this title, prior to the accident.”
                                                  -1-
permissive driver, but which act occurred at a distance from the vehicle. Because we conclude

that plaintiff has failed to demonstrate a causal connection between the vehicle and his injuries,

we affirm the judgment of the Superior Court.

                                                 I

                                   Facts and Procedural History

       On the evening of February 22, 2006, McKiernan drove a black GMC Sonoma truck,

owned by one of his parents, to a social gathering at the home of his friend, Brian Burke. The

gathering that evening consisted of McKiernan, Burke, Krista Archer, Wade Berard, Brian

Petabella, and Samantha Grasso. At one point during the evening, Grasso asked McKiernan for

permission to borrow the GMC Sonoma truck to find her boyfriend, Mike Gauthier. McKiernan

declined to give her permission.

       Notwithstanding his refusal, Grasso found McKiernan’s keys and took the truck without

permission. Later, Archer allowed McKiernan to use her red Nissan Altima (the Bower or

insured vehicle) to search for the truck. This vehicle was owned by Archer’s grandmother, Rita

Bower. Prior to trial, Quincy admitted that Bower, as the vehicle owner, gave permission to

Archer for the regular use of the vehicle and specifically for its use on the evening of February

22 and early morning hours of February 23, 2006. Quincy also admitted that it insured the

Bower vehicle on those dates.

       McKiernan testified at trial that he thought he was insured on the date in question through

an Allstate Indemnity Company (Allstate) automobile policy. 2 The Allstate policy listed his



2
  At trial, both parties stipulated to the fact that McKiernan was covered under an Allstate
insurance policy issued in his father’s name. Additionally, McKiernan admitted at trial that an
attorney hired by his insurer, Allstate, was representing him in these proceedings.
Notwithstanding the stipulation, plaintiff made clear that he did not concede that Quincy had
satisfied its burden of proof to utilize the exemption under § 31-33-6.
                                                -2-
father, Peter McKiernan, as the named insured and Shawn McKiernan was listed as a “driver” on

the declarations page.

       After departing his friend’s house, McKiernan and his passengers (Archer, Burke, and

Berard) drove through Warwick looking for Grasso and the missing truck. As they searched the

streets, they came upon two people walking along Davidson Road. The two young men were

Hough and Nicholas Messier. According to plaintiff’s testimony, as the vehicle approached

them, McKiernan rolled down his window and yelled “[v]arious obscenities” at them as the

vehicle passed by. McKiernan testified that he considered his insults to be funny jokes about the

boys’ mothers that amused his laughing companions in the vehicle. McKiernan indicated in his

testimony that he circled around and drove by plaintiff and Messier several times, hurling insults

and flashing the high beams, as his passengers continued to “egg” him on.

       McKiernan testified that, after such passages, he stopped the insured vehicle when he

spotted his missing truck. He further testified that he waited some period of time, between five

and ten minutes, before exiting the insured vehicle, while plaintiff and Messier talked to the

people in his truck. Concerning the proximity of the insured vehicle in relation to Hough,

plaintiff testified that McKiernan stopped the car “about two or three car lengths ahead of us.”

McKiernan testified that the car was “[t]hree or four car lengths” away from plaintiff and

Messier. McKiernan also testified that, as he was sitting in the car, someone flicked a cigarette,

which hit him in the face. Agitated and annoyed, McKiernan, along with Burke and Berard,

jumped out of the car and chased Messier. McKiernan first shoved Messier, but then instead

pursued Hough once Messier demonstrated that he was still holding his cigarette.

       Turning his attention to plaintiff, McKiernan swung at him but plaintiff “ducked” thereby

avoiding the blow. The plaintiff testified that he then stated, “I’m not going to fight you,” but


                                              -3-
McKiernan punched him in the chest anyway. According to McKiernan, plaintiff “stiffened up

like a board and fell back” to the ground.        While Hough lay on the pavement, one of

McKiernan’s friends “grabbed” him, told him to “get out of here,” and put him in the insured

vehicle. 3 Acknowledging that he “knew [he] was going to get caught,” McKiernan testified that

he fled the scene rather than render assistance to the young man he had just knocked to the

ground.

       As a result of the assault and battery, Hough suffered a serious head injury, a subdural

hematoma. His treating physician removed a portion of his skull in order to relieve the pressure,

thereby allowing his brain to swell and eventually heal. The portion of his skull that was

removed was then implanted in his abdomen until it could be replaced in his skull. The plaintiff

endured a long road to recovery with multiple surgical procedures and rehabilitation, including

occupational, physical, and speech therapy.

          On September 16, 2008, plaintiff filed suit against McKiernan alleging negligence,

assault, and battery. Subsequently, plaintiff amended his complaint three times to add parties

and allegations. In the first amended complaint, plaintiff added negligence claims against Phillip

and Darlene Burke (parents of Brian Burke), 4 as well as Diane Archer (mother of Krista

Archer). 5 In the second amended complaint, plaintiff added a negligence claim against Bower

(grandmother of Krista Archer) as the vehicle owner, along with a Jane Doe negligence count




3
  Archer had already left in the GMC Sonoma truck.
4
  Summary judgment was granted in favor of the Burkes on August 23, 2012. Final judgment
was entered for them on November 26, 2012.
5
  The plaintiff agreed to dismiss his complaint against Diane Archer just prior to trial, after
Quincy admitted that the motor vehicle in question was owned by Bower, rather than Diane
Archer. The Superior Court record reflects that a dismissal stipulation for Diane Archer was
entered on December 3, 2013.
                                              -4-
arising out of the vehicle ownership. Subsequently, due to the death of Bower, Quincy was

substituted as a party defendant in place of its deceased insured pursuant to G.L. 1956 § 27-7-2. 6

       A jury trial commenced on November 28, 2012. At the conclusion of plaintiff’s case,

Quincy moved for judgment as a matter of law under Rule 50 of the Superior Court Rules of

Civil Procedure. The trial justice granted the motion in favor of Quincy, determining that the

owner-liability statute applied, but that Quincy, as the insurer of the vehicle owner, was exempt

from liability on the basis that McKiernan had furnished proof of financial responsibility. Final

judgment for Quincy was entered on November 30, 2012, and plaintiff filed a notice of appeal on

December 18, 2012. 7 The trial against McKiernan proceeded on the sole issue of damages 8 and

the jury returned a verdict awarding plaintiff $1.75 million. 9




6
  General Laws 1956 § 27-7-2 provides in pertinent part:
                         “An injured party, * * * in his or her suit against the
                insured, shall not join the insurer as a defendant. * * * [W]here
                before suit has been brought and probate proceedings have not
                been initiated the insured has died, or where a suit is pending
                against an insured in his or her own name and the insured died
                prior to judgment, * * * the injured party * * * may proceed
                directly against the insurer.”
7
  The plaintiff’s notice of appeal, filed on December 18, 2013, was premature because a final
judgment had not yet been entered for all parties. See Mattera v. Mattera, 669 A.2d 538, 542
(R.I. 1996). This Court, however, will treat this notice of appeal as valid because a final
judgment was entered thereafter. Miller v. Saunders, 80 A.3d 44, 47 n.8 (R.I. 2013).
8
  The trial justice instructed the jury: “Mr. McKiernan has admitted that he did assault the
plaintiff. Accordingly, it is unnecessary for you to determine whether Mr. McKiernan is liable to
Mr. Hough for assault, because it has been conclusively established that Mr. McKiernan is liable
to Mr. Hough for the intentional tort of assault.”
9
  The defendant timely filed a motion for a remittitur and/or a new trial. Over plaintiff’s
objection, the trial justice granted defendant’s motion, ordering a new trial unless plaintiff agreed
to a remittitur reducing his award of damages to $925,000. The plaintiff accepted the reduced
award and accordingly, a new judgment was entered in favor of plaintiff for that amount, plus
interest. McKiernan filed a timely notice of appeal from this judgment on January 3, 2013. This
Court affirmed the judgment in the amount of $925,000. See Hough v. McKiernan, 101 A.3d 853
(R.I. 2014).
                                                -5-
                                                II

                                      Standard of Review

       “In reviewing a trial justice’s decision on a motion for judgment as a matter of law, this

Court is bound to follow the same rules and legal standards as govern the trial justice.” Perry v.

Alessi, 890 A.2d 463, 467 (R.I. 2006) (quoting Women’s Development Corp. v. City of Central

Falls, 764 A.2d 151, 157 (R.I. 2001)). The trial justice, and consequently this Court, must

examine “the evidence in the light most favorable to the nonmoving party, without weighing the

evidence or evaluating the credibility of witnesses, and draw[] from the record all reasonable

inferences that support the position of the nonmoving party.” Id. (quoting Women’s

Development Corp., 764 A.2d at 157). Ultimately, a trial justice should enter a judgment as a

matter of law “when the evidence permits only one legitimate conclusion in regard to the

outcome.” Long v. Atlantic PBS, Inc., 681 A.2d 249, 252 (R.I. 1996).

       In addition, “[t]his Court reviews questions of statutory construction and interpretation de

novo.” National Refrigeration, Inc. v. Capital Properties, Inc., 88 A.3d 1150, 1156 (R.I. 2014)

(quoting Morel v. Napolitano, 64 A.3d 1176, 1179 (R.I. 2013)). It is well settled that “[w]hen

the statutory language is clear and unambiguous, we give the words their plain and ordinary

meaning.” Id. (quoting Morel, 64 A.3d at 1179). This Court, however, must act as the “final

arbiter of questions of statutory construction” when confronted with unclear or ambiguous

statutory language. Tanner v. The Town Council of East Greenwich, 880 A.2d 784, 796 (R.I.

2005) (quoting Mottola v. Cirello, 789 A.2d 421, 423 (R.I. 2002)). “[O]ur interpretation of an

ambiguous statute ‘is grounded in policy considerations and we will not apply a statute in a

manner that will defeat its underlying purpose.’” Town of Burrillville v. Pascoag Apartment

Associates, LLC, 950 A.2d 435, 446 (R.I. 2008) (quoting Arnold v. Rhode Island Department of


                                               -6-
Labor and Training Board of Review, 822 A.2d 164, 169 (R.I. 2003).                 Further, “[w]hen

construing a statute, our ultimate goal is to give effect to the purpose of the act as intended by the

Legislature.” Mendes v. Factor, 41 A.3d 994, 1002 (R.I. 2012) (quoting Generation Realty, LLC

v. Catanzaro, 21 A.3d 253, 259 (R.I. 2011)). Therefore, “[w]e must determin[e] and effectuat[e]

that legislative intent and attribut[e] to the enactment the most consistent meaning.” Id. (quoting

Generation Realty, LLC, 21 A.3d at 259). “Finally, under no circumstances will this Court

construe a statute to reach an absurd result.” Id. (quoting Generation Realty, LLC, 21 A.3d at

259).

                                                 III

                                             Discussion

        On appeal, plaintiff argues that the trial justice erred in finding as a matter of law that

Quincy, standing in the shoes of the vehicle owner, Bower, was shielded from liability under the

exemption provided in § 31-33-6 for furnishing proof of financial responsibility. The plaintiff

contends that Quincy failed to prove that McKiernan satisfied the statutory requirements

necessary to avoid vicarious liability under the exemption. In addition, plaintiff asserts that there

was a sufficient nexus between his injuries and the insured vehicle to warrant the application of

§ 31-33-6 and the imposition of liability on Quincy. The plaintiff also avers that Quincy can be

held liable under the statute even if the vehicle owner owed no duty of care to plaintiff. Finally,

plaintiff argues that McKiernan’s battery did not constitute a superseding, intervening cause to

cut off Quincy’s liability.

        Quincy argues that the trial justice was correct in ruling that the owner-liability statute,

§ 31-33-6, does not apply to the present case because McKiernan was independently insured

under an automobile policy issued by Allstate. Further, Quincy argues that, even if the trial


                                                -7-
justice erroneously determined that McKiernan satisfactorily furnished proof of financial

responsibility, the trial justice’s grant of judgment as a matter of law for Quincy was nevertheless

proper. Quincy asserts that the ruling was proper because plaintiff’s injuries did not result from

an accident involving the insured motor vehicle.

       Although plaintiff’s arguments focus on the requisites for furnishing proof of financial

responsibility, we must first determine if, as the trial justice concluded, the owner-liability statute

applies to the facts of this case. Thus, we begin with the threshold issue of whether Quincy, as

the insurer of the deceased vehicle owner, can be held vicariously liable pursuant to § 31-33-6

for McKiernan’s intentional misconduct apart from the insured vehicle. The interpretation and

application of statutory language lies at the heart of this dispute; it is our task, therefore, to

delineate the scope of the term “accident” within § 31-33-6, the owner-liability statute.

       At common law, an agency relationship between a vehicle owner and driver was

necessary in order to hold the owner vicariously liable for acts of the driver. Kernan v. Webb, 50

R.I. 394, 398, 148 A. 186, 188 (1929). 10 “The enactment of § 31-33-6 abrogated this common

law rule by statutorily extending the liability of an automobile owner to situations in which no

common law agency relationship existed.” Dias v. Cinquegrana, 727 A.2d 198, 199 (R.I. 1999).

Section 31-33-6 provides in pertinent part:

                       “Whenever any motor vehicle shall be used, operated, or
               caused to be operated upon any public highway of this state with
               the consent of the owner, lessee, or bailee, expressed or implied,
               the driver of it, if other than the owner, lessee, or bailee, shall in
               the case of an accident be deemed to be the agent of the owner,
               lessee, or bailee, of the motor vehicle unless the driver shall have
               furnished proof of financial responsibility in the amount set forth
               in chapter 32 of this title, prior to the accident.” (Emphases added.)



10
  In Kernan v. Webb, 50 R.I. 394, 398, 148 A. 186, 188 (1929), this Court examined an earlier
version of the owner-liability statute, § 31-33-6, first enacted as P.L. 1927, ch. 1040, § 3.
                                                 -8-
Specifically, § 31-33-6 holds a motor vehicle owner vicariously liable for the acts of another

driver who drives with the owner’s consent, often referred to as a permissive driver, unless that

driver “furnished proof of financial responsibility” before the accident. 11

       We have had occasion to consider this statute, both in its present form and in its previous

iterations, and we have established that “the manifest purpose of § 31-33-6 is to ensure that a

victim of a car injury has an avenue of recovery.” Dias, 727 A.2d at 199. The precise meaning

of the term “accident” has perhaps been more elusive, but we have held that it encompasses

intentional acts, “an interpretation that, of course, is a broad one, but one that we believe is

consistent with the purpose of § 31-33-6, namely, to protect an innocent victim from having to

shoulder the expense of an injury.” Dias, 727 A.2d at 200.

       Thus, in Dias, 727 A.2d at 199-200, we concluded that the statute applied to impose

liability on the vehicle owner for the permissive driver’s intentional act of striking the plaintiff’s

motorcycle with the insured motor vehicle.         Our holding in Dias was consistent with the

fundamental policy underlying § 31-33-6, namely, to protect innocent victims from bearing the

burden of injury expense.

       Consistently, and without departure, however, we have applied this statute only in cases

where the driver’s negligent or intentional use or manipulation of a motor vehicle precipitated an

“accident,” in which the insured vehicle caused a “car injury” to the victim. See, e.g., Black v.

Vaiciulis, 934 A.2d 216, 217, 219-20 (R.I. 2007) (automobile collision involving insured vehicle

driven by permissive driver); Delsanto v. Hyundai Motor Finance Co., 882 A.2d 561, 562-63

11
  This Court has previously established, in F. D. McKendall Lumber Co. v. Ramieri, 85 R.I. 92,
95-96, 126 A.2d 560, 561-62 (1956), that the owner-liability statute may impose liability on a
vehicle owner for the acts of a second-tiered permissive driver, such as McKiernan. McKiernan
was the second-tiered driver with permission because the insured vehicle was owned by Bower,
who gave permission to her granddaughter, Archer, to use the vehicle on the night of the
incident. Archer, then, gave permission to McKiernan to drive the insured vehicle that night.
                                                -9-
(R.I. 2005) (same); Oliveira v. Lombardi, 794 A.2d 453, 455 (R.I. 2002) (motorcycle and motor

vehicle accident); Baker v. Rhode Island Ice Co., 72 R.I. 262, 263, 50 A.2d 618, 618 (1946)

(automobile collision involving insured vehicle driven by permissive driver); Landi v. Kirwin &

Fletcher, 52 R.I. 57, 58, 157 A. 301, 301 (1931) (automobile driven by permissive driver injured

pedestrian).

       Notwithstanding this Court’s broad interpretation of “accident” in Dias, we do not read

that opinion as extending a possible avenue of recovery to a person other than “a victim of a car

injury.” Dias, 727 A.2d at 199. Rather, we interpret § 31-33-6 as imposing vicarious liability

upon the owner of a motor vehicle for the acts—intentional as well as unintentional—of anyone

using or operating the vehicle with the consent of the owner. A plaintiff carries the burden,

however, of establishing a causal relationship between the use of the vehicle and the injuries

sustained by the plaintiff.

       Here, plaintiff failed to establish such a causal connection. It is our opinion that the fact

that McKiernan drove by plaintiff several times, flashing the high beams and yelling obscenities

from the insured vehicle, bears too tenuous a connection with plaintiff’s injuries to impute

statutory liability to the vehicle owner. It is uncontroverted that McKiernan stopped the vehicle

at least two car lengths away from plaintiff and exited the vehicle before delivering the crippling

blow. The plaintiff’s injuries resulted from a physical altercation at a distance from the insured

vehicle and unrelated to the operation of the insured vehicle.

       The plaintiff draws an analogy to a series of uninsured motor vehicle cases to argue that

the insured vehicle in this case need not be the actual instrumentality causing his injuries. He

maintains that there was a sufficient nexus between McKiernan’s use of the insured vehicle and




                                               - 10 -
plaintiff’s injuries to hold Quincy liable for those injuries under § 31-33-6. In support thereof, he

cites to the facts that the insured vehicle:

                “(1) enabled [Archer] to get to the place where she would be
                hanging out with her friends that evening, including the defendant
                McKiernan; (2) provided McKiernan with the means to be at the
                location where he would ultimately attack [plaintiff]; (3) allowed
                [plaintiff’s] assailant to circle and stalk him several times as
                [plaintiff] walked home from work that night; (4) facilitated a
                series of drive-bys that would have been very unlikely had the
                assailant been on foot, rather than operating Bower’s car that
                evening; (5) allowed [plaintiff’s] assailant to flash Bower’s high
                beam lights at plaintiff and his friend each time he drove by; (6)
                allowed [plaintiff’s] assailant to shout obscenities at [plaintiff] and
                his friend each time he circled them that night; (7) enabled
                McKiernan to have passengers with him who were ‘egging him
                on[,]’ thereby escalating the danger of an encounter with each
                pass; (8) afforded [plaintiff’s] assailant a sense of bravado that he
                might not have otherwise had if he did not have the protection of
                Bower’s vehicle and several passengers in Bower’s car that
                evening; (9) allowed a back seat passenger in the vehicle to
                unsuccessfully flick a cigarette at [plaintiff] which may have then
                struck McKiernan and prompted his exiting the vehicle; (10)
                afforded [plaintiff’s] assailant some degree of anonymity; and (11)
                gave [plaintiff’s] assailant a means of escape from the scene of the
                assault as his friends said ‘you gotta get out of here’ before they
                ‘threw [him] in the car’ and drove him from the accident scene,
                leaving [plaintiff] lying unconscious on the pavement.”

        The cases to which plaintiff refers establish an expansive view of insurance coverage in

the context of uninsured motorist provisions. In General Accident Insurance Co. of America v.

Olivier, 574 A.2d 1240, 1240-41 (R.I. 1990), the victim was shot and killed by an uninsured

motorist immediately following an automobile accident in which she had been a passenger. In

that case we adopted the “some nexus” standard from a Florida Supreme Court decision,

Government Employees Insurance Co. v. Novak, 453 So.2d 1116, 1119 (Fla. 1984), to guide us

in our interpretation of uninsured motorist coverage language requiring the injury to “arise out of

the ownership, maintenance or use of the uninsured motor vehicle.” Olivier, 574 A.2d at 1242


                                                - 11 -
(emphasis omitted). Even though the victim was killed while standing approximately 117 feet

away from the vehicle, this Court in Olivier, 574 A.2d at 1241, 1242-43, determined that there

was “a substantial nexus * * * between the decedent’s status as a passenger in the insured motor

vehicle and her being attacked with a dangerous weapon by an enraged motorist while she was

waiting to be interviewed concerning the circumstances of an accident.”

       In Liberty Mutual Insurance Co. v. Tavarez, 754 A.2d 778, 779 (R.I. 2000), an insured

motorist was shot and killed while driving his motor vehicle by two assailants who were

pursuing him in an uninsured vehicle. Relying upon Olivier, this Court held that the decedent’s

death arose out of the use of the uninsured vehicle, which was being used “as a means of

transportation to chase [the decedent], and as a shooting platform to bring about his murder.” Id.

at 780. Subsequently, in Skaling v. Aetna Insurance Co., 799 A.2d 997, 1013 (R.I. 2002), we

spoke of “the minimal evidentiary nexus required to establish liability” under the uninsured

motorist (UM)/underinsured motorist (UIM) provisions of the insurance policy at issue in that

case. This Court in Skaling stated:

                       “We recently have had occasion to interpret the meaning of
               language in an insurance policy that, in order to recover UM UIM,
               the injuries must arise out of ‘the ownership, maintenance or use’
               of the uninsured/underinsured vehicle and held that this provision
               does not mean ‘proximately caused by, but [has] a broader
               meaning that simply required some nexus between the motor
               vehicle and the injury.’ [Tavarez, 754 A.2d at 780] * * *. Indeed,
               we previously have held that it is unnecessary that the automobile
               be the instrumentality of the injury, nor would ‘the type of conduct
               that causes the injury of necessity be foreseeably identifiable with
               the normal use of the vehicle.’ Id. * * * Thus, insurers have been
               on notice that the mandates of UM UIM contemplate broad
               coverage, that simply requires ‘some nexus’ between the
               tortfeasor’s vehicle and the injury.” Skaling, 799 A.2d at 1013.

       After careful consideration, we conclude that plaintiff’s reliance on the uninsured

motorist line of cases is misplaced. Although the policy considerations underlying both the

                                              - 12 -
uninsured motorist provisions in insurance policies and § 31-33-6 are similar—to provide a

means of recovery to injured persons—there are fundamental distinctions.             The uninsured

motorist cases all concern the interpretation of contract language, generally to the effect that the

injury “must arise out of the ownership, maintenance or use of the uninsured motor vehicle.” See

Olivier, 574 A.2d at 1242 (emphasis omitted). Because their function is to extend coverage

broadly, such terms should be construed liberally. Id.

       Section 31-33-6, on the other hand, abrogates the common law rule that shielded an

automobile owner “from liability for the negligence of a person to whom the owner entrusted the

vehicle unless such negligence occurred while the operator was engaged in conducting business

for the owner.” Dias, 727 A.2d at 199. The statute extends liability to the owner whenever the

driver has the consent of the owner, unless the driver has provided proof of financial

responsibility. Significantly, such liability is extended to the owner only “in the case of an

accident.” Section 31-33-6. Although we have interpreted this term to include the intentional as

well as negligent acts of the driver, we do not understand the statutory language to impute

liability upon the owner of a motor vehicle for all acts of a permissive driver, particularly those

that are not related to the operation of the vehicle. Rather, there must be a causal relationship

between the operation or use of the vehicle and the injuries sustained by the plaintiff.

       In the case at hand, plaintiff has failed to demonstrate such a causal connection. His

injuries were solely the result of McKiernan’s punch. At no time was he ever struck by the

insured vehicle itself, nor was either he or McKiernan in the vehicle when plaintiff was punched.

The mere fact that McKiernan drove to and from the scene of the incident in the insured vehicle,

or even that he and his companions circled plaintiff and taunted him from the vehicle, does not

establish the causal connection required to impute liability under § 31-33-6.


                                               - 13 -
       We are satisfied, therefore, viewing the facts in the light most favorable to the plaintiff

and drawing all reasonable inferences in favor of the plaintiff, that the evidence adduced at trial

was not sufficient to survive Quincy’s Rule 50 motion. Accordingly, we affirm the judgment in

favor of Quincy, but we do so for reasons other than those articulated by the trial justice. 12 See

John Marandola Plumbing & Heating Co. v. Delta Mechanical, Inc., 769 A.2d 1272, 1275 (R.I.

2001) (citing Ogden v. Rath, 755 A.2d 795, 798 (R.I. 2000)) (noting “our prerogative to affirm a

determination of a trial justice on grounds different from those enunciated in his or her

decision”).

                                                IV

                                           Conclusion

       For the reasons stated herein, we affirm the Superior Court’s grant of judgment as a

matter of law. The record of this case shall be returned to the Superior Court.




12
  Because we determine that judgment as a matter of law was properly entered in favor of
Quincy, albeit on different grounds from those relied upon by the trial justice, we need not
address the issue of whether or not McKiernan “furnished proof of financial responsibility”
under § 31-33-6.
                                              - 14 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Kevin R. Hough v. Shawn P. McKiernan et al.

CASE NO:              No. 2013-89-Appeal.
                      (PC 08-5961)

COURT:                Supreme Court

DATE OPINION FILED: January 16, 2015

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Kristin E. Rodgers

ATTORNEYS ON APPEAL:

                      For Plaintiff: William M. Heffernan, Esq.

                      For Defendant: Kevin S. Cotter, Esq.